United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1975
                        ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Travis Lynn Murdock

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                             Submitted: April 15, 2019
                               Filed: June 10, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, WOLLMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       After Travis Lynn Murdock violated the conditions of his supervised release,
the district court1 revoked his supervision and sentenced him to twenty-four months’


      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa, now retired.
imprisonment and five years of supervised release. Murdock appeals, arguing that his
sentence is substantively unreasonable. Although Murdock’s below-described
repeated failure to comply with his conditions of supervised release would well justify
a summary affirmance, we elect to recount them in some detail as a fuller explanation
of our decision to affirm the district court’s ruling in this case.

       Murdock pleaded guilty in May 2010 to failing to register as a sex offender in
violation of 18 U.S.C. § 2250(a). The district court varied downward from the thirty-
to thirty-seven-month range of imprisonment advised by the U.S. Sentencing
Guidelines (Guidelines) and sentenced Murdock to time served (plus additional time
necessary to have him placed in a residential reentry center) and five years of
supervised release. He was released from prison in September 2010.

       Murdock’s supervised release was revoked in October 2011, following his
untruthfulness, his possession of a dangerous weapon, his association with a convicted
felon, and his use of a controlled substance. The district court sentenced him to
twelve months’ imprisonment and five years of supervised release. Murdock was
released from prison in September 2012. His supervised release was revoked again
in December 2012, after he used a controlled substance, possessed drug paraphernalia
and pornography, used electronic equipment to view or store pornography, failed to
participate in drug testing, failed to follow the directives of the U.S. Probation Office,
and failed to maintain employment. Murdock was released from prison in August
2014, and his term of supervised release was revoked for a third time in March 2015,
after he was untruthful, possessed pornography, used electronic equipment to produce
and view pornography, failed to comply with the rules of the residential reentry center,
and failed to comply with electronic monitoring. He was sentenced to twenty-four
months’ imprisonment and five years of supervised release.

       After Murdock was released from prison in November 2016, he repeatedly
violated the conditions of his supervised release by using marijuana. He also traveled

                                           -2-
without permission, failed to notify the probation office that he had been stopped by
law enforcement, failed to participate in drug testing, and failed to complete
community service work. In response to these violations, the district court several
times modified the conditions of Murdock’s supervision: in October 2017 ordering
Murdock to spend two weekends in jail, in November 2017 ordering him to spend an
additional two weekends in jail, in December 2017 ordering him to complete twenty
hours of community service, and in February 2018 ordering him to complete an
additional forty hours of community service.

       The probation office moved to revoke Murdock’s supervised release in April
2018, citing his false statements to the probation office, his association with an
individual engaged in criminal activity, and the above set forth violations that had
resulted in modifications of his supervised-release conditions. Murdock admitted to
the violations, which were classified as Grade C and thus had a statutory maximum
term of imprisonment of twenty-four months. See 18 U.S.C. § 3583(e)(3). Based on
his criminal history category of VI, the sentencing range under Guidelines § 7B1.4
was eight to fourteen months’ imprisonment.

      Murdock asked the court for a continuance to seek a mental health evaluation,
so that he could seek treatment and prove himself to the court. He blamed his
marijuana use on feeling depressed, anxious, isolated, and overwhelmed. He blamed
some of his positive drug tests on the inaccuracies of sweat-patch drug testing. He told
the court that he needed professional counseling and possibly medication.

      [P]rison ain’t the spot for me to get that kind of help. . . . [I]t’s just going
      to make my mentality even worse going in there than what it is now.
      What’s it going to do in there? There’s a free range of drugs in there for
      me to do if I wanted to.

In response, the government argued that Murdock had undergone substance abuse
treatment six times and that his counselor had advised that Murdock “has the

                                            -3-
knowledge and skills to remain substance free in the community. . . . [H]e knows what
to do. He just chose not to.”

       We find no abuse of discretion in the district court’s decision to vary upward
to a twenty-four-month term of imprisonment. Gall v. United States, 552 U.S. 38, 51
(2007) (reviewing initial sentence for abuse of discretion); United States v. Growden,
663 F.3d 982, 984 (8th Cir. 2011) (per curiam) (reviewing revocation sentence for
abuse of discretion). The district court recognized that Murdock likely was depressed,
but told him that “you can’t wait [until] the day your [supervised release] is supposed
to be revoked and come in and make that request” for treatment. The court remarked
that the probation office would have assisted Murdock in securing treatment for his
depression—just as it had done for his drug addiction—but that Murdock never asked
for such assistance. The district court explained that it had imposed incremental
punishment in an attempt to motivate him to comply with the conditions of his release,
but that Murdock had made “very little progress” toward completing his term of
supervision. In deciding to impose the statutory maximum sentence allowed, the court
considered the sentencing factors set forth in 18 U.S.C. § 3553(a), “primarily the
history and characteristics of Mr. Murdock basically the entire time he’s been on
supervised release, the number of violations, the dishonesty involved in the violations,
[and] the continued drug use.” Where, as here, “the district court in imposing a
sentence makes ‘an individualized assessment based on the facts presented,’
addressing the defendant’s proffered information in its consideration of the § 3553(a)
factors, such sentence is not unreasonable.” United States v. Stults, 575 F.3d 834, 849
(8th Cir. 2009) (quoting Gall, 552 U.S. at 50).

      The sentence is affirmed.
                      ______________________________




                                          -4-